PER CURIAM.
Gemeinschaft Europaischer Kunstler Anastalt, a Liechtenstein corporation, seeks review of an order compelling answers to certain interrogatories. For the following reasons, we grant the petition and quash the order under review.
Petitioner is suing to foreclose on first and second mortgages that it holds on the Freedom Tower. Alfred Aronovitz, as trustee and holder of a third mortgage, served interrogatories on Petitioner by which he sought to discover the identities of the beneficial owners of the Liechtenstein corporation. Although Aronovitz may be able to demonstrate that he is entitled to the information he seeks at some later point in the litigation, we are not able to discern any basis to compel the disclosure of the corporation’s owners at this stage of the proceeding. See Jerry’s South, Inc. v. Morran, 582 So.2d 803 (Fla. 1st DCA 1991) (protective order should be granted where information sought by discovery is not shown to be related to any pending claim or defense, or shown to be reasonably calculated to lead to the discovery of admissible evidence).
Accordingly, we grant the Petition for Writ of Certiorari and quash the order under review without prejudice to respondent to seek disclosure of such information if and when the posture of the litigation so warrants.